Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 
 The Status of Claims:
Claims 1-19 are pending. 
Claims 1-19 are rejected. 


DETAILED ACTION
1. 	Claims 1-19 are under consideration in this Office Action.
 					       Priority
2.	This application is a continuation of 16/812,628 03/09/2020 PAT 11028065.
             
    Drawings
3.       The drawing filed on 03/23/2021 are accepted by the examiner.

        IDS

4.        The IDS filed on 3/23/2021 have been reviewed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 6,9-12, and 16,, the term" about ” is recited. This expression is vague and indefinite because the specification does not elaborate what is meant by the term “ about “ and also,  because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”. from the claims.     

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-5, 7 , 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (ACS Sustainable Chem. Eng., 2019, 7, 16674-16681) in view of Miao et al (The Open Organic Chemistry Journal, 2008, 2, 68-82) and Wikipedia-1(Acetonitrile, Nov. 2018, p. 1-7). and Wikipedia -2(Continuous Reactor, 2018, p.1-7)

1. A continuous process for preparing organic carbonate solvent of Formula (I): 
    PNG
    media_image2.png
    118
    313
    media_image2.png
    Greyscale
 comprising the steps of: (a) contacting a first reactant with a reactive carbonyl source in reaction stream containing a catalyst flowing through a continuous flow reactor at a temperature in the range of about 20 0C to about 160 0C, and at a flow rate providing a residence time in the range of about 0.1 minute to about 24 hours; (b) optionally quenching any remaining reactive carbonyl source; (c) collecting a reactor effluent exiting from the continuous flow reactor; (d) recovering a crude product from the reactor effluent; and (e) purifying the crude product to obtain the organic carbonate compound of Formula (I); wherein: the reactive carbonyl source is carbon dioxide; and the first reactant is an epoxide of 
    PNG
    media_image3.png
    54
    313
    media_image3.png
    Greyscale
the catalyst comprises at least one material selected from the group consisting of a bicyclic amidine, an acid addition salt of a phosphazene, an acid addition salt of a bicyclic guanidine, a quaternary ammonium halide, and a quaternary phosphonium halide; Z is a covalent bond; x is 1; R and R1 are the same and are selected from the group consisting of (a) C1-C6 alkyl and (b) Ci-C6 fluoroalkyl comprising at least one fluoro substituent; -28 R2 isH; R3 and R4 both are CH and are directly connected by the covalent bond Z.  
2. The process of claim 1, wherein the reaction stream further comprises an aprotic organic solvent in which the first reactant, the carbonyl source, and the catalyst are dissolved.  
3. The process of claim 2, wherein the aprotic organic solvent comprises at least one material selected from the group consisting of an ether, a nitrile, an ester, an organic carbonate ester, an amide, a ketone, a sulfone, a sulfoxide, a hydrocarbon, a halogenated hydrocarbon, and a phosphoramide.  
4. The process of claim 2, wherein the aprotic organic solvent is selected from the group consisting of a nitrile, an ester, an organic carbonate ester, an amide, a ketone, a sulfone, a sulfoxide, and a halogenated hydrocarbon.  
5. The process of claim 2, wherein the aprotic organic solvent comprises acetonitrile.  
7. The process of claim 1, wherein R and R1 are C1 to C4 alkyl.  
11. The process of claim 1, wherein the carbon dioxide is present in the reaction stream at a pressure in the range of about 1 to about 10 bar.  
12. The process of claim 1, wherein the reaction stream flowing through the continuous flow reactor is heated in step (a) at a temperature in the range of about 50 0C to about 120 0C.  
13. The process of claim 1, wherein the catalyst is selected from the group consisting of tetrabutylammonium bromide, tetrabutylammonium chloride, tetrabutylammonium iodide, and benzyltriethylammonium bromide.  
15. The process of claim 1, wherein the compound of Formula (I) is purified in step (e) by distillation.  






Determination of the scope and content of the prior art

Liu et al disclose the preparation of cyclic carbonate by reacting an epoxide with carbon dioxide in the presence of a quaternary phosphonium salt and an ionic liquid salt  in a reactor in the following:


    PNG
    media_image4.png
    468
    1322
    media_image4.png
    Greyscale

as in the claims 1-5, 7 , 11-13, and 15  (in part) (see page 16674,  abstract page)

    PNG
    media_image5.png
    618
    680
    media_image5.png
    Greyscale

(see page 16676,  table 1)

    PNG
    media_image6.png
    412
    1334
    media_image6.png
    Greyscale

(see page 16677,  table 2)


The current invention, however, differs from the prior art in that either of R1 and R2  being methyl or ethyl is unspecified in the prior art and the use of acetonitrile and quaternary ammonium salts and a purification of a cyclic carbonate by distillation are unspecified in the prior art.

Miao et al teaches quaternary ammonium salts to be used as cheap and efficacious homogeneous catalysts for the industrial preparation of cyclic carbonates. 

    PNG
    media_image7.png
    476
    676
    media_image7.png
    Greyscale

(see page 74, scheme 4)
Furthermore, Wikipedia teaches that acetonitrile is used as a polar aprotic solvent in organic synthesis; also, specifically, acetonitrile is fed into the top of a distillation column filled with hydrocarbons for the purpose of purification of hydrocarbons such as butadiene   (see pages 1 and 2).
Moreover, Wikipedia-2 describes that continuous reactors (alternatively referred to as flow reactors) carry material as a flowing stream. Reactants are continuously fed into the reactor and emerge as continuous stream of product. Continuous reactors are used for a wide variety of chemical and biological processes within the food, chemical and pharmaceutical industries. (see page 1, the first paragraph).

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach the claimed R1 being methyl or ethyl is unspecified in the prior art 

2. The difference between the current application and the applied Liu et al et al art is that the Liu et al does not expressly teach  the claimed use of acetonitrile and quaternary ammonium salts and a purification of a cyclic carbonate by distillation. The deficiencies of the Liu et al are cured by the Miao et al and Wikipedia-1 and Wikipedia-2.  

3. The difference between the current application and the applied Miao et al art is that the Miao et al does not expressly teach the method of the continuous process for preparing organic carbonate solvent of Formula (I) by purifying the crude product to obtain the organic carbonate compound of Formula (I) using acetonitrile. The deficiencies of the Miao et al are partly cured by the Liu et al and Wikipedia-1 and Wikipedia-2 

4. The difference between the current application and the applied Wikipedia-1 art is that the Wikipedia-1 does not expressly teach the method of the continuous process for preparing organic carbonate solvent of Formula (I)
: (a) contacting a first reactant with a reactive carbonyl source in reaction stream containing a catalyst flowing through a continuous flow reactor at a temperature in the range of about 20 0C to about 160 0C, and at a flow rate providing a residence time in the range of about 0.1 minute to about 24 hours; (b) optionally quenching any remaining reactive carbonyl source; (c) collecting a reactor effluent exiting from the continuous flow reactor; (d) recovering a crude product from the reactor effluent. The deficiencies of the Wikipedia-1 are partly cured by the Liu et al and Miao et al and Wikipedia-2 
5. The difference between the current application and the applied Wikipedia-2 art is that the Wikipedia does not expressly teach the method of the process for preparing organic carbonate solvent of Formula (I)
: (a) contacting a first reactant with a reactive carbonyl source in reaction stream containing a catalyst containing quaternary ammonium salts at a temperature in the range of about 20 0C to about 160 0C, and at a flow rate providing a residence time in the range of about 0.1 minute to about 24 hours; (b) optionally quenching any remaining reactive carbonyl source; (c) collecting and (d) recovering and purifying a crude product by distillation and using  acetonitrile from the reactor effluent. The deficiencies of the Wikipedia-2 are partly cured by the Liu et al and Miao et al and Wikipedia -1. 

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims1-5, 7 , 11-13, and 15 (in part),  with respect to the lack of disclosing R1 being methyl or ethyl, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 USPQ 477, USPQ 40(CCPA 1942); In re Wood, 582 F.2d 638, 199USPQ 137(C.C.P.A. 1978). Furthermore, compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Liu expressly disclose the preparation of cyclic carbonate by reacting an epoxide with carbon dioxide in the presence of a quaternary phosphonium salt and an ionic liquid salt at 800 C under a pressure of 1Mpa (10 bar) in the reactor; similarly, Miao  does teach the industrial preparation of cyclic carbonates by reacting carbon dioxide in the presence of quaternary ammonium salts. Furthermore, Wikipedia-1 does point out acetonitrile to be used as a polar aprotic solvent in the organic synthesis. Moreover, Wikipedia-2 does describe that the use of the flow reactor as the continuous reactor for for the  chemical processes ; in addition, it gives some  benefits: the rate of many chemical reactions is dependent on reactant concentration. Continuous reactors are generally able to cope with much higher reactant concentrations due to their superior heat transfer capacities. Plug flow reactors have the additional advantage of greater separation between reactants and products giving a better concentration profile (see page 2, the second paragraph) over the batch reactor.

Both of Liu and Miao are closely related to each other for the preparation of cyclic carbonates under a similar catalyst.  Moreover, Wikipedia-1 does offer guidance that the purification of hydrocarbons by acetonitrile can be performed by distillation, whereas Wikipedia-does mention the advantage of using the continuous flow reactor 
. So, it would have been obvious to the skilled artisan in the art to be motivated to incorporate Miao’s quaternary ammonium salt as an alternative catalyst in combination with Wikipedia’s acetonitrile solvent and the distillation process, along with and Wikeipedia-2’s continuous flow reactor  into the Liu process in order to optimize the overall process .This is because the skilled artisan in the art would expect such combined processes to be feasible and successful as guidance shown in the prior art.

Conclusion
Claims 1-19 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/21/2022